1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***

4

5
      MARGAUX AMIE, an individual,
6

7                           Plaintiff,                      2:18-cv-02131-GMN-VCF
                                                            ORDER GRANTING DEMAND FOR
8     vs.                                                   SECURITY COSTS
9
      KRAFT-SUSSMAN FUNERAL SERVICE,
10                          Defendants.
11

12

13          Before the Court is Defendant Kraft-Sussman Funeral Service, Inc’s Demand for Cost Bond to
14   Plaintiff Margaux Amie (ECF NO. 10). Defendant Kraft-Sussman Funeral Service, Inc. has demanded
15   that Plaintiff Margaux Amie, an out of state resident, post a cost bond under NRS 18.130(1). The statute
16   allows a defendant in an action brought by an out-of-state plaintiff to demand that the plaintiff post a bond
17   to secure costs up to $500. Once the demand is filed and served, “all proceedings in the action shall be
18   stayed” until the cost bond is deposited. If the bond is not posted within 30 days of the demand, the
19   defendant may move for dismissal. Because a court order is required in this district for the Clerk of Court
20   to permit the posting of a cost bond, the demand is tracked as a motion in the court’s system.
21          Accordingly, with good cause appearing, IT IS HEREBY ORDERED that is Defendant Kraft-
22   Sussman Funeral Service, Inc’s Demand for Cost Bond to Plaintiff Margaux Amie (ECF NO. 10) is
23   GRANTED. In the event that the cost bond is presented for deposit, the CLERK OF COURT is directed
24   to accept the deposit of $500.00 under NRS 18.130 as security for costs and charges that may be awarded
25
1    against the plaintiff. The plaintiff must bring a copy of this order to the Clerk’s office when making this

2    deposit.

3           IT IS FURTHER ORDERED that this case is stayed by operation of NRS 18.130(1) until the $500

4    cost bond is deposited.

5           DATED this 7th day of March, 2019.

6
                                                                  _________________________
7                                                                 CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
